                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 20-15-GF-BMM

                        Plaintiff,
                                            ORDER
           vs.

 JENNIFER LEE MARIE
 WALKINGEAGLE,

                        Defendant.

      Pending before the Court is the unopposed motion of the United States to

appear telephonically for the detention hearing. For good cause shown,

      IT IS ORDERED that counsel for the United States may appear by

telephone at the detention hearing set March 19, 2020. The United States shall

make arrangements with the Clerk of Court’s staff to appear by telephone.

      DATED this 18th day of March, 2020.




                                        1
